Appeal from an order of the Supreme Court, Oneida County (Erin P. Gall, J.), entered July 20, 2015. The order, inter alia, granted the *1594application of petitioner for authorization to administer medication to respondent over his objection.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order granting petitioner’s application for authorization to administer medication to respondent over his objection. The order has since expired, rendering this appeal moot (see Matter of Bosco [Quinton F.], 100 AD3d 1525, 1526 [2012]). Contrary to respondent’s contention, this case does not fall within the exception to the mootness doctrine (see Matter of McGrath, 245 AD2d 1081, 1082 [1997]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Present—Whalen, P.J., Peradotto, NeMoyer, Curran and Troutman, JJ.